DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-26 were previously pending and claims 1-8 and 11-12, and 14-26 were subject to a non-final rejection dated March 30, 2022. In the Response, submitted on June 30, 2022, claims 1, 3, 5-11, 13, and 24 were amended, and claims 27-32 were added. Therefore, claims 1-32 are currently pending, claims 9 -10, 13, 27-31 are allowed, and claims 1-8, 11-12, 14-26 and 32 are subject to the following final rejection below. 

Status of the Drawings/Specification
Examiner notes amendments were made to the specification and drawings on July 1, 2022. No new matter was added.

Response to Arguments
Applicant’s remarks on Pages 29-30 of the Response regarding the previous objection to claim 13 is found persuasive, as Applicant has amended the claim to overcome the rejection. 

Applicant’s Remarks filed on Pages 21-22 of the Response, concerning the previous rejection of the claims under 35 U.S.C. 112(a) have been fully considered, but are not found persuasive.
On Page 31 of the Response, Applicant states “However, the claims do not need to be broad enough to encompass all the embodiments of the specification. The fact that there are embodiments in the specification that are not covered by the specification does not make the claim recitation new matter.”
Examiner respectfully disagrees and is unclear of Applicant’s argument. Examiner notes MPEP 2163.06 explains “If an applicant amends or attempts to amend the abstract, specification or drawings of an application, an issue of new matter will arise if the content of the amendment is not described in the application as filed. Stated another way, information contained in any one of the specification, claims or drawings of the application as filed may be added to any other part of the application without introducing new matter.
On Page 31 of the Response, Applicant further sates “the specification expressly discloses embodiments in which (i) there is ‘only one storage room,’ which is (2) ‘empty’. An ‘empty room’ does not have different storage bins for different sizes, contrary to the suggestions of the Office Action.
Examiner respectfully disagrees and notes the Office Action never “suggested” that an empty room has different storage bins for difference sizes. It appears Applicant is arguing that an empty storage room inherently means it can be “unlock[ed] without determining an availability of storage space based on the size of the package.” Examiner respectfully disagrees and notes that “empty” does not inherently mean available such that means it can be “unlock[ed] without determining an availability of storage space based on the size of the package.” For example, a storage room may be empty but reserved, and therefor unavailable. See MPEP 2163.07(a) Inherent Function, Theory, or Advantage ("To establish inherency, the extrinsic evidence ‘must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill. Inherency, however, may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient.’" In re Robertson, 169 F.3d 743, 745, 49 USPQ2d 1949, 1950-51 (Fed. Cir. 1999) (citations omitted).) Thus, Applicant’s arguments are not persuasive. 
On Pages 31-32 of the Response, Applicant further states “However, regarding the specific paragraphs cited by the Office Action, the Applicant notes that passage from paragraph 0147 of the published application includes the phrases, ‘In at least one embodiment, ... optionally ....’ One of ordinary skill in the art would understand that there are some embodiments in which the storage terminal 615 ‘shows a list of one or more storage rooms’ and others in which it does not. Similarly, even when the list is shown, it is only optional to include the feature of also showing ‘available storage areas that have different sizes, and present(s) fields to the delivery service for choosing a size of storage area for dropping off the item.’ Thus, one of ordinary skill would understand that other embodiments exist without such a feature. Similarly, regarding the passage relied upon by the Office Action of paragraph 0156 of the published application, the first phrase is ‘In at least one embodiment,’ and also the phrase ‘delivery service’ is followed by the phrase ‘may,’ suggesting that what follows in optional, suggesting that there are other embodiments in which the ‘delivery service 630’ does not ‘enter access code, search for intended recipients, take and upload photos of the mailing labels, enter tracking number, choose from available optional storage areas 611 a-n, etc.’ Likewise, para. [0157] of the published application states, ‘In at least one embodiment, the delivery service 630 may also choose the size of storage area (e.g., small, medium, large, oversized, etc.) based on the size of the item, and may view the number of available optional storage areas 61 ta-n in each size,’ which suggests that there are other embodiments in which ‘the delivery service 630’ does not ‘also choose the size of storage area (e.g., small, medium, large, oversized, etc.) based on the size of the item,’ and also does not ‘view the number of available’ ‘storage areas 61 ta-n in each size.’ Further, as the ‘storage areas 61 ta-n in each size’ are only optional, there are embodiments in which they are not present.”
Examiner respectfully disagrees and notes the test for whether the amendment complies with the written description requirement is not whether “one of ordinary skill would understand that other embodiments exist without such a feature” or whether the specification “suggest[s] that what follows is option, suggestion that there are other embodiments in which the ‘delivery service…’ does not…” perform a feature. Rather, when an explicit limitation in a claim "is not present in the written description whose benefit is sought it must be shown that a person of ordinary skill would have understood, at the time the patent application was filed, that the description requires that limitation." Hyatt v. Boone, 146 F.3d 1348, 1353, 47 USPQ2d 1128, 1131 (Fed. Cir. 1998) (emphasis added). Thus, Applicant’s arguments are not persuasive. 
On Page 33 of the Response, Applicant states “although the Office Action apparently suggests that paragraph 0132 of the published application precludes the specification from having storage locations that are not mechanized in the storage room, there is nothing in paragraph [0132] that precludes the specification from including an embodiment in which the ‘storage locations’ in the ‘storage room’ has locations that are ‘not mechanized.’….The Applicant is not relying on the mere absence of a positive recitation of being mechanized. Further, the Applicant notes that since 35 USC 112(a) does not require the specification to use the same words of the claim, at least some degree of generalization must be permissible. The Applicant further notes that (as mentioned above) one of the embodiments includes an ‘empty’ storage room, and the storage ‘locations’ in an ‘empty’ storage room are inherently not mechanized. Similar to the Applicant’s previous comments (in addition to the embodiment of the empty storage room), paragraph 0132 of the published application clearly states that the storage locations may include ‘walls 22a-e, bins 24, shelves 26,’ and one of ordinary skill would understand these to be non-mechanized locations. Further, paragraph 0132 states, ‘In other embodiments, storage system 600 may not include all of the components listed and/or may include other components in addition to or instead of those listed above.’ Thus, all of the contents of the storage room are optional. Consequently, the storage room could be empty or could just include shelves and bins, which one of ordinary skill in the art would understand to not be mechanized.”
Examiner respectfully disagrees, and notes again, the test for whether the amendment complies with the written description requirement is not whether a citation “precludes the specification from including an embodiment”. Rather, as discussed above, when an explicit limitation in a claim "is not present in the written description whose benefit is sought it must be shown that a person of ordinary skill would have understood, at the time the patent application was filed, that the description requires that limitation." Hyatt v. Boone, 146 F.3d 1348, 1353, 47 USPQ2d 1128, 1131 (Fed. Cir. 1998) (emphasis added). Furthermore, it appears Applicant is arguing that “walls…bins…[and] shelves” are inherently non-mechanized. Examiner respectfully disagrees, and as noted above, “To establish inherency, the extrinsic evidence ‘must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill. Inherency, however, may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient.” That is, the mere fact that a non-mechanized storage location may exist, is not sufficient to establish that storage locations are necessarily non-mechanized. (emphasis added) Thus, Applicant’s arguments are not persuasive. 

Applicant’s Remarks filed on Pages 34-36 of the Response, concerning the previous rejection of claims 35 U.S.C. 103 have been fully considered, but are not found persuasive.
On Page 34 of the Response, Applicant states “In Grady, an authentication occurs after the delivery person enters the storage room (step 17 of FIG. 3), whereas in Dade, that makes no sense because the user cannot fit inside the storage area/lockers of Dade because one would expect that the storage area of Dade is a refrigerated locker that is too small (see FIG. 14a, for example - the illustrated person cannot fit into the storage area due to shelving and relative sizes — the intent is certainly not for the person to walk inside the locker). Yet, the Office Action relies on Dade to teach some of the operations related to the functioning of the ‘door’ (and the door of Dade is for refrigerated lockers in which people are not intended to enter). Also, in the proposed amendment to claim 1, the authentication is complete before entering the storage room, which is not true in Grady.” 
Examiner respectfully disagrees, and notes in Paras. 14 and 19 of Grady explain that the carrier “may bring packages to the package room. The carrier may enter a code in a keypad, tablet, or other device. If the code is correct, the door the package room may open and the carrier may enter the room.” Therefore, this teaches Applicant’s claim 32’s “the authenticating occurring prior to opening the door of the storage room” Thus, Applicant’s arguments are not persuasive.  
Additionally, Examiner notes it appears Applicant is arguing limitations in independent claim 1 that were proposed in the previous Applicant Initiated Interview; however, those proposed amendments were not made in the independent claim, nor does claim 32 reflect the previously proposed claim language.
On Pages 34-35 of the Response, Applicant states that because Dade teaches refrigerating perishable good and keeping them separate from one another Dade then “teaches away from the use of a storage ‘room’, in which many deliveries are stored together…” “By contrast, the point of Grady is to install detectors to detect where the package/delivery is located in a storage room in which packages/deliveries are not isolated from one another (as many deliveries are delivered to the same storage room, they may be jumbled together) — see the Abstract, the last sentence of paragraph 0015, paragraph 0016, and paragraph 0020, for example. However, this is not an issue with Dade since each delivery has its own locker and is isolated and therefore easy to find. Also, in Dade, since the lockers are isolated from one another, there is no real need for the RFIDs or other detectors of Grady — the deliveries would not be jumbled together to nearly the same extent since the orders are generally isolated from one another as in FIG. 14.”
Examiner respectfully disagrees, and notes Dade teaches a storage apparatus that includes a plurality of lockable storage spaces (See Abst).  While Paragraph 26 states “Alternatively, the refrigeration system can be physically separate to the locker modules….. It also allows the storage spaces to be fabricated as a fully sealed, closed unit independent of the refrigeration system. This limits or prevents any cross contamination between food stuff stored in adjacent compartments or lockable storage spaces”, the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). (See MPEP 2145(X)(D)(1)).
Nothing in Dade “teaches away from the use of a storage ‘room’”; rather, it merely teaches the use of storage spaces within the locker. That is, nothing in Dade’s refrigerated storage spaces are precluded from being added with/to modify Grady’s package room.  Furthermore, Examiner notes the previous rejection used the combination of modifying Grady with teachings of Dade, and not vice-versa (See MPEP 2141(III), discussing exemplary rationales that may support a conclusion of obviousness include: some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.).
On Pages 35-36, in discussing claim 3, Applicant states “….‘The package room may be closed and locked while a carrier is delivering/checking in package)’ is not a teaching of automatically locking the door.”
Examiner respectfully disagrees and notes that the features upon which applicant relies (i.e., automatically locking the door) are not recited in the rejected claim(s).  Rather, claim 3 recites “automatically locking the at least one electronic lock after…..the door is closed”, and is silent on the “automatically locking the door” as Applicant alleges. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows: 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/505,457 and 14/668,883 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Specifically the prior-filed applications fail to provide support for (including but not limited to):
Claims 1, 5, 7, 9, and 13 (“a storage room”), and any of their dependent claims
Claim 2 (“wherein the at least one electronic lock includes an electric striker…”)
Claim 6 (“wherein the at least one electronic lock includes an electric striker…”)
Claims 8 and 9 (“a circuit….a signal input port….an electronic switch”) 
Claim 10 (“the lock interface further including a circuit…a receiver…one or more capacitators…and at least one signal output port…”)
Claim 11 (“a circuit….a signal port…an electronic switch”)
Claim 13 (“connecting the…electronic lock via electric wires to at least on output port of the lock interface…”)
Claim 17 (“comprising a voltage converted that converts voltage form a power source to a different voltage that is applied across at least the at least one processor”)
Claim 18 (“comprising a capacitive filter filtering a signal from the power source to the voltage converter”)
Claim 19 (“comprising a capacitive filter filtering a signal from the voltage converter to the processor”)
Claim 20 (“comprising a solenoid that is communicatively coupled to the electronic switch, wherein when the switch is activated, a current flows to the solenoid, which causes the door to open”)
Claims 24, 27-29, 31 (“a circuit….a signal input port…”)
Claim 30 (“a circuit….a signal input port…an electronic switch”)
Accordingly, the claims are not entitled to the benefit of the prior applications.

Claim Objections
Claim 5 recites “use-request” in the second to last limitation and should recite “user-request.” Appropriate correction is required. Claim 6 is objected to by virtue of dependency. 
Claim 29 recites “data stored” in line 2 and should recite “stored data” (as recited in claim 28); and claim 29 recites “the stored data stored” and should recite “the stored data”. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-6, 23 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 5 recites “cause the at least one door to the storage room, to unlock without determining an availability of storage space based on the size of the package.” Examiner respectfully notes that the above bolded language appears to be new matter.
 Examiner initially notes that while there is no haec verba requirement, newly added claim limitations must be supported in the specification through express, implicitly, or inherent disclosure (MPEP 2163). Further, when an explicit limitation in a claim "is not present in the written description whose benefit is sought it must be shown that a person of ordinary skilled would have understood, at the time the patent application was filed, that the description requires the limitation." Hyatt v. Boone, 146 F.3d 1348,1353, 47 USPG2d 1128, 1131 (Fed. Cir. 1398), MPEP 2163.
Examiner notes the following paragraphs disclose determining an availability of a storage space: Paragraph [0147] of the PG Publication of discloses “In at least one embodiment, storage terminal 615 shows a list of one or more storage rooms and optionally of available storage areas that have different sizes, and presents fields to the delivery service for choosing a size of storage area for dropping off the item.” Para [156] states “In at least one embodiment, delivery service 630 may enter access code, search for intended recipients, take and upload photos of the mailing labels, enter tracking number, choose from available optional storage areas 611a-n, etc.” Para. [0157] states “In at least one embodiment, the delivery service 630 may also choose the size of storage area (e.g., small, medium, large, oversized, etc.) based on the size of the item, and may view the number of available optional storage areas 611a-n in each size.” However, Examiner notes there is no support for “to unlock without determining an availability of storage space based on the size of the package.” (Emphasis added).
Claim 6 is rejected by virtue of dependency. 
Similarly, claim 26 recites “wherein the access is allowed regardless of availability”, and will be rejected similar to claim 5.
Claim 23 recites “within the storage room are storage locations, none of which are mechanized”. Examiner respectfully notes that the above bolded language appears to be new matter.
Examiner notes that Paragraph [0132] of the PG Publication of discloses “ storage system 600 includes and optionally storage locations 608, which include at least one storage room 610a, at least one door 610b, and at least one lock 610c. Optionally, storage locations 608 may also include a plurality of optional storage areas 611a-n that includes at least doors 612a-n and locks 613a-n, line 614, a storage terminal 615 (e.g., a kiosk), a camera 616, and lines 617, 618 and 619. Storage system 600 also includes at least a server 620, line 621, a delivery service 630, lines 631 and 632, a network 640, intended recipient 650, an intended recipient terminal 651, line 652, a phone 653, line 654, a mobile terminal 655, line 656, a manager 660, a manager terminal 661, a phone 662, and lines 663 and 664. In other embodiments, storage system 600 may not include all of the components listed and/or may include other components in addition to or instead of those listed above”, however, the Specification is silent on storage locations within the storage room not “mechanized” as Applicant claims. 
Examiner notes MPEP 2173.05(i), in discussing negative limitations, states “The mere absence of a positive recitation is not basis for an exclusion.” Therefore, the mere absence of a positive recitation a storage location being mechanized, is not a basis for the exclusionary claim language “storage locations, none of which are mechanized.”  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “the circuit” in line 6. It is unclear whether “the circuit” refers to: (i) “a circuit” in line 2, or “a circuit” in line 5. For examination purposes, the second recitation of “a circuit” in line 5, will be interpreted as reciting “the circuit”; therefore, antecedent basis for all recitations of “the circuit” will be from “a circuit” in line 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 7, 12, 14-16, 21-23, 25-26 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0293885 to Grady et al. (hereinafter “Grady”) in view of U.S. Patent Application Publication No. 2017/0215620 to Dade et al. (hereinafter “Dade”).
In regard to claim 1, Grady discloses a method comprising: locking at least one door to a storage room, the at least one door having at least one electronic lock, the storage room, being stationary and the storage room being part of a building (Paras. 14 and 19) (Systems and methods described herein may provide secure, automated package room access control (i.e., a storage room/area) …. the carrier may bring packages to the package room.  The carrier may enter a code in a keypad, tablet, or other device. If the code is correct, the door to the package room may open (i.e., at least one door to a storage room, the at least one door having at least one electronic lock) and the carrier may enter the package room.  Package rooms may be present in multi-unit dwellings such as apartment… (i.e., the storage room, being stationary and the storage room being part of a building).)
Grady discloses receiving, at the at least one electronic lock from a terminal associated with a delivery service, a signal including at least a request to open the at least one door to the storage room; and in response to receiving the signal, automatically opening the at least one electronic lock, based on the request, and allowing access to the storage room (Para. 19) (The carrier may bring packages to the package room.  The carrier may enter a code in a keypad, tablet, or other device (i.e., receiving, at the at least one electronic lock from a terminal associated with a delivery service, a signal). If the code is correct, the door to the package room may open (i.e., including at least a request to open the at least one door to the storage room, and in response to receiving the signal, automatically opening the at least one electronic lock, based on the request, and allowing access to the storage room) and the carrier may enter the package room).
As discussed above, Grady discloses the at least one door to a storage area. Grady does not explicitly disclose or teach; however, Dade teaches locking the at least one door (to the storage area), the locking including automatically locking the electronic lock (Fig. 2a, Fig. 12b; Paras. 141, 279, 286-288 and 292) (The delivery process finishes when the courier 102 closes the door, and the lockable storage space is locked securing the consignment 106. The lockable storage space may be configured to lock automatically when the door is closed (i.e., the locking including automatically locking the electronic lock)… The doors securing the storage spaces may be biased closed or motorized and programmed to close automatically)
Grady does not explicitly disclose or teach, however, Dade teaches the storage area (of Grady) having locations for items that are small, medium and oversized; and wherein the at least one electronic lock automatically opens whether the item is small, large, or oversized (Fig. 2a, Fig. 12b; Paras. 141, 286-288) (The lockable storage space 22 (i.e., storage area) is divided into three vertically stacked compartments 24, 28, 30 separated by a partition 26… allowing easy movement of the partition 26 to their desired height…at least one of the partitions 26 can be removed so merging at least two compartments. Movable partitions warrant a greater degree of flexibility to store oversized consignments (i.e., having locations for items that are small, medium and oversized). The courier inputs the collection code 110 at the local user interface 42 to be validated by the access control module 40, which then unlocks the allocated lockable storage space 22 (i.e., and wherein the at least one electronic lock automatically opens whether the item is small, large, or oversized).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: modify the package room of Grady with the dividing components of Dade’s storage space with the motivation of being able to have a “greater degree of flexibility to store oversized consignments” (See Para. 141 of Dade).
In regard to claim 3, Grady discloses wherein the request received at the at least one electronic lock from the terminal further includes a request to deliver an item, the terminal being used by a delivery person (Para. 19 and 22) (This might happen after the carrier attempted delivery at the resident's front door….The carrier may enter a code in a keypad, tablet, or other device (i.e., a request to deliver an item,, the terminal being used by a delivery person). If the code is correct, the door to the package room may open, and the carrier may enter the package room.).
Grady discloses the method further comprising, after opening the at least one electronic lock, receiving, in the storage room, the item delivered by the delivery person (Para. 19) (If the code is correct, the door to the package room may open, and the carrier may enter the package room. The carrier may use a carrier station to check in the packages….load the shelving (i.e., receiving, in the storage room, the item delivered by the delivery person).)
Grady discloses automatically locking the at least one electronic lock after the item is delivered and the at least one door is closed (Para. 19) (…allow the carrier to check in all packages, load the shelving, and re-lock the shelving (i.e., item is delivered). The package room may be closed and locked while a carrier is delivering/checking in packages). Additionally, Examiner notes, that Para. 287 further explains the delivery process finishes when the courier 102 closes the door, and the lockable storage space is locked securing the consignment 106. The lockable storage space may be configured to lock automatically when the door is closed.
In regard to claim 4, Grady discloses wherein the request, received at the at least one electronic lock from the terminal, further includes a request to pick up an item in the storage room, the terminal being used by a recipient of the item, the request including at least one code (Para. 22) (Once a recipient's package is ready, the recipient may receive a notification (e.g., text message and/or email) notifying them to come to the package room for pickup. They may be given a code to get into the front door of the package room.).
Grady does not explicitly disclose or teach, however, Dade teaches the method further comprising, prior to opening the at least one electronic lock, comparing, by the at least one electronic lock, the code with a predetermined code; approving the request, by the at least one electronic lock, when the code received matches the predetermined code, and rejecting the request when the code received does not match the predetermined code; and in response to the approving of the request, automatically unlocking the at least one electronic lock (Paras. 279, 286-288) (To obtain access to a lockable storage space 22, the central control system 100 generates and communicates a unique collection code 110 (i.e., a predetermined code) to both the access control module 40 and the users…. The customer 104 inputs the collection code 110 at the local user interface 42 and upon verification by the access control module 40, the allocated lockable storage space 22 is unlocked (i.e., comparing, by the at least one electronic lock, the code with a predetermined code). Access to each lockable storage space 22 is governed electronically by locking and unlocking the lockable storage space, upon verification of a user identity at a local user interface or graphical user interface 42 located at the access control module 40 (i.e., approving the request, by the at least one electronic lock, when the code received matches the predetermined code, and rejecting the request when the code received does not match the predetermined code; and in response to the approving of the request, automatically unlocking the at least one electronic lock).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: modify the package room’s entry in Grady with the generated unique collection code in Dade with the motivation of having a more secure entry related the package being delivered (See Para. 286 of Dade).
In regard to claim 7, Grady discloses a system, comprising: at least one electronic lock for locking a door of a storage room that is stationary and part of a building and located within the building (Paras. 14 and 19) (Systems and methods described herein may provide secure, automated package room access control (i.e., a storage room/space) …. the carrier may bring packages to the package room.  The carrier may enter a code in a keypad, tablet, or other device. If the code is correct, the door to the package room may open (i.e., at least one electronic lock for locking a door of a storage room) and the carrier may enter the package room.  Package rooms may be present in multi-unit dwellings such as apartment… (i.e., a storage room that is stationary and part of a building and located within the building).)
Grady does not explicitly disclose or teach, however, Dade teaches the storage space (of Grady) being large enough to accommodate packages that are small, medium and oversized (Fig. 2a, Fig. 12b; Paras. 141, 286-288) (The lockable storage space 22 (i.e., storage space) is divided into three vertically stacked compartments 24, 28, 30 separated by a partition 26… allowing easy movement of the partition 26 to their desired height…at least one of the partitions 26 can be removed so merging at least two compartments. Movable partitions warrant a greater degree of flexibility to store oversized consignments (i.e., large enough to accommodate packages that are small, medium and oversized). 
Grady does not explicitly disclose or teach, however, Dade teaches a lock interface that is communicatively coupled to the at least one electronic lock, the lock interface having at least one processor that implements one or more machine instructions stored on at least one non-transitory computer readable medium (Figure 15; Paras. 278-279, 301-305, 309) (Access to the lockable storage space is controlled or governed by an access control module 40 (i.e., the at least one electronic lock). Access to each lockable storage space 22 is governed electronically by locking and unlocking the lockable storage space, upon verification of a user identity at a local user interface or graphical user interface 42 (i.e., lock interface) located at the access control module 40 (i.e., a lock interface that is communicatively coupled to the at least one electronic lock);…wherein control unit 300 that may interface with various system components to receive information and provide control instructions to… components of the apparatus 10 (i.e., having at least one processor that implements one or more machine instructions stored on at least one non-transitory computer readable medium).)
Grady does not explicitly disclose or teach, however, Dade teaches wherein the one or more machine instructions, when implemented, cause the processor of the lock interface to implement a method including at least receiving, at the lock interface, a first signal associated with a delivery, requesting access by unlocking the door; and in response, sending from the lock interface to the at least one electronic lock, a second signal including at least a request to open the door; and opening the electronic lock, based on the request  (Paras. 278-280, 286-288, Figs. 12a-c) (The courier inputs the collection code 110 at the local user interface 42 (i.e., receiving, at the lock interface, a first signal associated with a delivery, requesting access by unlocking the door) to be validated by the access control module 40, which then unlocks the allocated lockable storage space 22/ Access to each lockable storage space 22 is governed electronically by locking and unlocking the lockable storage space, upon verification of a user identity at a local user interface or graphical user interface 42 located at the access control module 40 (i.e., and in response, sending from the lock interface to the at least one electronic lock, a second signal including at least a request to open the door; and opening the electronic lock, based on the request).)
Grady does not explicitly disclose or teach, however, Dade teaches allowing the access through the door, regardless of whether a storage area associated with the door is in use, and regardless of whether the package is small, medium, or oversized (Fig. 2a, Fig. 12b; Paras. 141, 286-288) (The lockable storage space 22, behind door 18 (i.e., allowing the access through the door) is divided into three vertically stacked compartments 24, 28, 30 separated by a partition 26… allowing easy movement of the partition 26 to their desired height…at least one of the partitions 26 can be removed so merging at least two compartments. Movable partitions warrant a greater degree of flexibility to store oversized consignments. The courier inputs the collection code 110 at the local user interface 42 to be validated by the access control module 40, which then unlocks the allocated lockable storage space 22 (i.e., door is in use, because other compartments are being used)…and courier deposits into the correct compartment 24  (i.e., access through the door, regardless of whether a storage area associated with the door is in use, and regardless of whether the package is small, medium, or oversized).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: modify the package room of Grady with the user interface and control module features of Dade with the motivation of being able to have a “thin client” so that the access control module and user interface may be located at the storage area (See Para. 305 of Dade).
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: modify the package room of Grady with the dividing components of Dade’s storage space with the motivation of being able to have a “greater degree of flexibility to store oversized consignments” (See Para. 141 of Dade).
In regard to claim 12, Grady does not explicitly disclose or teach, however, Dade teaches wherein the at least one electronic lock is associated with an identifier, wherein the request received at the lock interface further includes at least the identifier of the at least one electronic lock, the method implemented by the one or more machine instructions (Figs. 12ac-12c; Paras. 69, 278-280 and 286-288) (generating a unique collection code to input into the local user interface to permit access to the allocated one or more compartments of the at least one of the plurality of lockable storage spaces (i.e., wherein the at least one electronic lock is associated with an identifier)….The courier inputs the collection code 110 at the local user interface 42 to be validated by the access control module 40 (i.e., wherein the request received at the lock interface further includes at least the identifier of the at least one electronic lock).)
Grady does not explicitly disclose or teach, however, Dade teaches at least comparing a code received at the lock interface with a predetermined code for the at least one electronic lock (Figs. 12ac-12c; Paras. 69, 278-280 and 286-288) ( To obtain access to a lockable storage space 22, the central control system 100 generates and communicates a unique collection code 110 to both the access control module 40 and the users…..The courier inputs the collection code 110 at the local user interface 42 to be validated by the access control module 40, which then unlocks the allocated lockable storage space 22).
Grady does not explicitly disclose or teach, however, Dade teaches approving the request approving the request when the code received matches the predetermined code, and rejecting the request when the code received does not match the predetermined code; and in response to the approving of the request, sending at least one signal from the lock interface to unlock the at least one electronic lock associated with the identifier (Figs. 12ac-12c; Paras. 69, 278-280 and 286-288) (To obtain access to a lockable storage space 22, the central control system 100 generates and communicates a unique collection code 110 to both the access control module 40 and the users…..The courier inputs the collection code 110 at the local user interface 42 to be validated by the access control module 40, which then unlocks the allocated lockable storage space 22. Examiner is interpreting not validating the collection code as reading on “rejecting the request when the code received does not match the predetermined code”).
It would have been obvious to modify Grady with the teachings of Dade for the same reasons as discussed above in regard to claim 7.
In regard to claim 14, Grady discloses wherein usage of the storage room is shared by multiple users, and wherein only one storage space is available for all packages delivered to the multiple users, and wherein the storage space that is available is the storage room (Paras. 14 and 19) (Package rooms may be present in multi-unit dwellings such as apartment or condo complexes, office buildings, and other locations. Package carriers may deliver packages to a package room, and recipients may pick up packages intended for them). 
 In regard to claim 15, Grady discloses wherein storage receptacles are located within the storage room (Fig. 1; Para. 15) (A package room system may include a plurality of bins or shelves).)
In regard to claim 16, as discussed above, Grady discloses the storage room. Grady does not explicitly disclose or teach, however, Dade teaches wherein storage receptacles of different sizes are located within the storage area (Fig. 2A; Para. 44, 141) (Fig. 2A shows locker module 20 with lockable storage space 22 (i.e., the storage area) divided into three components 24, 28, and 30 (i.e., storage receptacles) that can be vertically adjusted to allow redistribution of storage capacity within the lockable storage space 22. The interior volume and thus the storage capacity of the each of the compartments 24, 28, 30, is adjustable to cater for sets of groceries of different sizes (i.e., wherein storage receptacles of different sizes are located within the storage area).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: modify the storage room of Grady with the dividing components of Dade with the motivation of being able to cater to goods of different sizes (See Para. 141 of Dade).
In regard to claim 21, Grady discloses the door being an outer door (Para. 19.) (If the code is correct, the door to the package room may open, and the carrier may enter the package room. That is, Examiner notes that because the door provides entry from outside of the storage room into the storage room, the door is “an outer door”).
In regard to claim 22, Grady discloses the door being opaque (Fig. 1 shows the door, annotated by a circle below, as being opaque)

    PNG
    media_image1.png
    365
    437
    media_image1.png
    Greyscale

In regard to claim 23, Grady does not explicitly disclose or teach, however, Dade teaches within the storage room are storage locations, none of which are mechanized (See Fig. 2a; Para. 141) (The partition 26 separating the compartments 24, 28, 30 is able to be vertically adjustable to allow redistribution of storage capacity within a lockable storage space 22. For example, the partitions 26 may run along runners or rails mounted to the side walls of the lockable storage space 22 allowing easy movement of the partition 26 to their desired height).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: modify the storage room of Grady with the compartments of Dade with the motivation of being able to provide a low-cost option to allow the courier to opt to merge two adjacent compartment options (See Para. 141).  
In regard to claim 25, Grady discloses wherein usage of the storage room is shared by multiple users, wherein there is only one storage space, and wherein the storage space is the storage room (Paras. 14 and 19; Fig.1) (Package rooms may be present in multi-unit dwellings such as apartment or condo complexes, office buildings, and other locations. Package carriers may deliver packages to a package room, and recipients may pick up packages intended for them (i.e., wherein usage of the storage room is shared by multiple users). Fig. 1 shows a room with a storage space that is the storage room).
In regard to claim 26, Grady does not explicitly disclose or teach, however, Dade teaches wherein the access is allowed regardless of availability (Paras. 278-280 and 286-288) (The central control system 100, located remotely from the storage apparatus 10, is responsible for allocating the lockable storage spaces 22 for receiving goods 106 in anticipation of demand from the delivery center… The courier inputs the collection code 110 at the local user interface 42 to be validated by the access control module 40, which then unlocks the allocated lockable storage space 22 (i.e., regardless of availability).)
In regard to claim 32, Grady discloses further comprising authenticating a delivery, the authentication occurring prior to opening the door of the storage room, and the authenticating occurring via equipment that is used when the delivery is outside of the storage room (Fig. 2; Paras. 14 and 19) (Systems and methods described herein may provide secure, automated package room access control (i.e., a storage room)…The carrier may bring packages to the package room.  The carrier may enter a code in a keypad, tablet, or other device (i.e., authenticating a delivery, the authentication occurring prior to opening the door of the storage room, the authenticating occurring via equipment that is used when the delivery is outside of the storage room). If the code is correct, the door to the package room may open and the carrier may enter the package room (i.e., the authentication occurring prior to opening the door of the storage room).  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Grady in view of Dade, as applied to claim 1, and further in view of U.S. Patent Application Publication No. 2009/0271207 to Lanigan et al. (hereinafter “Lanigan”).
In regard to claim 2, Grady discloses the step of opening the at least one electronic lock further comprising automatically unlocking the at least one electronic lock based on the request received from the terminal (Para. 19) (The carrier may enter a code in a keypad, tablet, or other device. If the code is correct, the door to the package room may open, and the carrier may enter the package room).
Grady in view of Dade does not explicitly disclose or teach, however, Lanigan teaches wherein the at least one electronic lock includes an electric striker; and automatically unlocking the electric striker (based on the request received from the terminal) (Abst.; Claim 13-14; Paras. 38 and 43) (Claim 13 - identify each opening request, determine whether it is allowed to open the door at the given time, perform the allowed opening request (i.e., based on the request received from the terminal), and store the request information in an internal event memory. The actuating step 30 further includes activating the electric door strike mechanism to release a pivoting structure of the door strike mechanism, to allow the door to open).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the locking arrangement of Grady in view of Dade, and with the electric door strike mechanism of Laningan with the motivation of providing a more secure (intelligent) lock to the door of Grady in view of Dade.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Grady in view of Dade and further in view of U.S. Patent Application Publication No. 2014/0035721 to Heppe et al. (hereinafter “Heppe”).
In regard to claim 5, Grady discloses a system comprising: at least one electronic lock for locking at least one door to a storage room, the storage room being part of a building and located within the building (Paras. 14 and 19) (Systems and methods described herein may provide secure, automated package room access control (i.e., a storage room/area) …. the carrier may bring packages to the package room.  The carrier may enter a code in a keypad, tablet, or other device. If the code is correct, the door to the package room may open (i.e., at least one electronic lock for locking at least one door to a storage room) and the carrier may enter the package room.  Package rooms may be present in multi-unit dwellings such as apartment… (i.e., the storage room being part of a building and located within the building).)
Grady does not explicitly disclose or teach, however, Dade teaches the system comprising a lock interface that is communicatively coupled to the at least one electronic lock, the lock interface having at least one processor that implements one or more machine instructions stored on at least one non-transitory computer readable media (Figure 15; Paras. 278-279, 301-305, 309) (Access to the lockable storage space is controlled or governed by an access control module 40  (i.e.,  the at least one electronic lock)…  Access to each lockable storage space 22 is governed electronically by locking and unlocking the lockable storage space, upon verification of a user identity at a local user interface or graphical user interface 42 (i.e., lock interface) located at the access control module 40 (i.e., a lock interface that is communicatively coupled to the at least one electronic lock);…wherein control unit 300 that may interface with various system components to receive information and provide control instructions to… components of the apparatus 10 (i.e., having at least one processor that implements one or more machine instructions stored on at least one non-transitory computer readable media).)
Grady does not explicitly disclose or teach, however, Dade teaches wherein the one or more machine instructions, when implemented, cause the processor of the lock interface to implement a method including at least receiving, at the lock interface from a terminal, signals that carry at least a user-request to open the at least one electronic lock, the user-request including at least a code (Paras. 278-280, 286-288, Figs. 12a-c) (The central control system 100 generates and communicates a unique collection code 110 to both the access control module 40 and the users (i.e., a code). The customer 104 inputs the collection code 110 (i.e., the request including at least a code) at the local user interface 42 and upon verification by the access control module 40, the allocated lockable storage space 22 is unlocked (i.e., receiving, at the lock interface from a terminal, signals that carry at least a user-request to open the at least one electronic lock).)
Grady does not explicitly disclose or teach, however, Dade teaches verifying, by the lock interface, the user-request by authenticating the code received from the terminal, wherein the request is approved if the code is successfully authenticated; and in response to the user-request being approved, sending a signal, from the lock interface to the at least one electronic lock, the signal from the lock interface causing the at least one electronic lock to automatically open, allowing access to the storage area (Paras. 278-280, 286-288, Figs. 12a-c) (Access to each lockable storage space 22 is governed electronically by locking and unlocking the lockable storage space, upon verification of a user identity at a local user interface or graphical user interface 42 located at the access control module 40….The customer 104 inputs the collection code 110 at the local user interface 42 and upon verification (i.e., authenticating the code) by the access control module 40, the allocated lockable storage space 22 is unlocked (i.e., the signal from the lock interface causing the at least one electronic lock to automatically open, allowing access to the storage area).).
Grady does not explicitly disclose or teach, however, Dade teaches the system further including a kiosk including a processor and memory storing one or more instructions which when implemented, cause the processor of the kiosk to, in response to a delivery-request form a delivery service to unlock the door of the storage room for a package having a size, cause the at least one door to the storage room, to unlock without determining the availability of storage space based on the size of the package (Paras. 211, 278-280, 286-288, Figs. 12a-c) (The courier (i.e., delivery request) inputs the collection code 110 (i.e.., to open without determining the availability of storage space based on the size of the package) at the local user interface 42 to be validated by the access control module 40 (which has a processor housed within) (i.e., a kiosk including a processor and memory storing one or more instructions which when implemented, the processor of the kiosk to cause actions), which then unlocks the allocated lockable storage space 22 (i.e., to unlock without determining the availability of storage space based on the size of the package).)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: modify the package room of Grady with the user interface and control module features of Dade with the motivation of being able to have a “thin client” so that the access control module and user interface may be located at the storage area (See Para. 305 of Dade).
Grady in view of Dade does not explicitly disclose or teach, however, Heppe teaches the request including at least a user identify, and verifying (by the lock interface) the request by authenticating the user identify, wherein the request is approved if the user identity is successfully authenticated (Claim 14; Paras. 70 and 85) (The request to unlock the locker further comprises an indication of an identity of a user, the method further comprising: verifying the identity of the user based on the indication of the identity of the user, wherein the providing for unlocking the locker is in response to verifying the identity of the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the locker verification of the user’s identify of Heppe to the locker system of Grady in view of Dade with the motivation of providing a more secure system (only providing the items to verified users).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Grady in view of Dade, and further in view of Heppe, as applied to claim 5, and even further in view of Lanigan. 
In regard to claim 6, as discussed above in regard to claim 5, Grady in view of Dade teach the electronic lock and lock interface. Grady in view of Dade, and further in view of Heppe does not explicitly disclose or teach, however, Lanigan teaches wherein the at least one electronic lock includes an electric striker, the electric striker being communicatively connected to the lock interface, the signal from the lock interface causing the electric striker to unlock (Abst.; Claim 13-14; Paras. 38-39, 43 and 49) (Claim 13 - identify each opening request, determine whether it is allowed to open the door at the given time, perform the allowed opening request (i.e., the electric striker being communicatively connected to the lock interface, the signal from the lock interface causing the electric striker to unlock) and store the request information in an internal event memory. The actuating step 30 further includes activating the electric door strike mechanism to release a pivoting structure of the door strike mechanism, to allow the door to open; or provide a substantially inwardly directed force, to maintain the door in a fully closed position, until activated (i.e., a lock). Keypad 128 (i.e., striker being communicatively connected to the lock interface/from the lock interface))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the locking arrangement of Grady in view of Dade, and further in view of Heppe with the electric strike mechanism of Laningan with the motivation of providing a more secure (intelligent) locking device to the system of Grady in view of Dade and further in view of Heppe.

Claims 8 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Grady in view of Dade, as applied to claim 7, and further in view of Heppe, and even further in view of CN105006048A to Hairong (hereinafter “Hairong”).
In regard to claim 8, Grady does not explicitly disclose or teach, however, Dade teaches wherein the request includes at least a code, wherein the method further including, after receiving the first signal that includes the request, verifying, by the lock interface, the request by authenticating the code received from a terminal; and approving the request, by the lock interface, after code is successfully authenticated (Paras. 278-280, 286-288, Figs. 12a-c) (The central control system 100 generates and communicates a unique collection code 110 to both the access control module 40 and the users (i.e., a code). The courier inputs the collection code 110 (i.e., the request including at least a code) at the local user interface 42 (i.e., a terminal) to be validated by the access control module 40 (i.e., verifying, by the lock interface) which then unlocks the allocated lockable storage space 22 (i.e., and approving the request, by the lock interface, after code is successfully authenticated).)
Grady does not explicitly disclose or teach, however, Dade teaches in response to the approving of the request, sending the second signal, from the lock interface to the at least one electronic lock, the second signal causing the at least one electronic lock to automatically unlock (Paras. 278-280, 286-288, Figs. 12a-c) (The courier inputs the collection code 110 at the local user interface 42  to be validated by the access control module 40, which then unlocks the allocated lockable storage space 22/ Access to each lockable storage space 22 is governed electronically by locking and unlocking the lockable storage space, upon verification of a user identity at a local user interface or graphical user interface 42 located at the access control module 40 (i.e., in response to the approving of the request, sending the second signal, from the lock interface to the at least one electronic lock, the second signal causing the at least one electronic lock to automatically unlock).)
It would have been obvious to modify Grady with the teachings of Dade for the reasons discussed above in claim 7.
Grady in view of Dade does not explicitly disclose or teach, however, Heppe teaches the request including at least a user identify, and verifying (by the lock interface) the request by authenticating the user identify, and approving the request (by the lock interface) after the user identity is successfully authenticated (Claim 14; Paras. 70 and 85) (The request to unlock the locker further comprises an indication of an identity of a user, the method further comprising: verifying the identity of the user based on the indication of the identity of the user, wherein the providing for unlocking the locker is in response to verifying the identity of the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the verification of the user’s identify of Heppe to the system of Grady in view of Dade with the motivation of providing a more secure system (only providing the items to verified users).
As discussed above, Grady in view of Dade teaches the electronic lock and lock interface. Grady in view of Dade, and further in view of Heppe does not explicitly disclose or teach, however, Hairong teaches the at least one electronic lock including a circuit that includes at least a signal input port that is communicatively connected to at least one signal output port of the lock interface (Fig. 1; Paras. 6-12, 22) (Figure 1 discloses a circuit of an electronic lock. The lock includes a communication module 1 that is configured to wirelessly receive an external control signal (i.e., a signal input port) and the processor 2 outputs the control signal (i.e., communicatively connected to at least one signal output of the lock interface) to the switch 3.)
Grady in view of Dade, and further in view of Heppe does not explicitly disclose or teach, however, Hairong teaches an electronic switch, that in response to the receiving of the first signal and receiving the second signal from the lock interface, causes electric current to flow through the at least one electronic lock (Fig. 1; Paras. 6-12, 22) (Switch 3 (i.e., an electronic switch) is configured to introduce an external current, according to the signal (i.e., that in response to the receiving of the first signal and receiving the second signal from the lock interface), and deliver current to the current regulator wherein the lock body is configured to unlock according the stabilized current from the current regulator (i.e., causes electric current to flow through the at least one electronic lock).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Hairong in the system of Grady in view of Dade, and further in view of Heppe since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in order to provide a lock that is high in safety and has a low failure rate (See Para. 6 of Hairong).
In regard to claim 24, Grady does not explicitly disclose or teach, however, Dade teaches wherein the request includes at least a code, wherein the method further including, after receiving the second signal that includes the request, verifying, by the lock interface, the request by authenticating the code received, the code being received from a terminal (Paras. 278-280, 286-288, Figs. 12a-c) (The central control system 100 generates and communicates a unique collection code 110 to both the access control module 40 and the users (i.e., a code). The courier inputs the collection code 110 (i.e., the request including at least a code) at the local user interface 42 (i.e., a terminal) to be validated by the access control module 40 (i.e., verifying, by the lock interface) which then unlocks the allocated lockable storage space 22).
Grady does not explicitly disclose or teach, however, Dade teaches in response to the verifying of the request, sending another signal, from the lock interface to the at least one electronic lock, the other signal causing the at least one electronic lock to automatically unlock (Paras. 278-280, 286-288, Figs. 12a-c) (The courier inputs the collection code 110 at the local user interface 42  to be validated by the access control module 40, which then unlocks the allocated lockable storage space 22/ Access to each lockable storage space 22 is governed electronically by locking and unlocking the lockable storage space, upon verification of a user identity at a local user interface or graphical user interface 42 located at the access control module 40 (i.e., in response to the verifying the request, sending the another signal, from the lock interface to the at least one electronic lock, the another signal causing the at least one electronic lock to automatically unlock).)
It would have been obvious to modify Grady with the teachings of Dade for the reasons discussed above in claim 7.
Grady in view of Dade does not explicitly disclose or teach, however, Heppe teaches the request including at least a user identify, and verifying (by the lock interface) the request by authenticating the user identify (Claim 14; Paras. 70 and 85) (The request to unlock the locker further comprises an indication of an identity of a user, the method further comprising: verifying the identity of the user based on the indication of the identity of the user, wherein the providing for unlocking the locker is in response to verifying the identity of the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the verification of the user’s identify of Heppe to the system of Grady in view of Dade with the motivation of providing a more secure system (only providing the items to verified users).
As discussed above, Grady in view of Dade teaches the electronic lock and lock interface. Grady in view of Dade, and further in view of Heppe does not explicitly disclose or teach, however, Hairong teaches the at least one electronic lock including a lock circuit that includes at least a signal input port that is communicatively connected to at least one signal output port of the lock interface (Fig. 1; Paras. 6-12, 22) (Figure 1 discloses a circuit of an electronic lock. The lock includes a communication module 1 that is configured to wirelessly receive an external control signal (i.e., a signal input port) and the processor 2 outputs the control signal (i.e., communicatively connected to at least one signal output of the lock interface) to the switch 3.)
As discussed above, Grady in view of Dade teaches the second signal, that includes the reuqest, and the other signal; and Grady in view of Dade, and further in view of Heppe does not explicitly disclose or teach, however, Hairong teaches wherein that in response to receiving the second signal…and the other signal from the lock interface, causes electric current to flow through the at least one electronic lock (Fig. 1; Paras. 6-12, 22, 26-27 35) (Switch 3 is configured to introduce an external current, according to the (external control) signal (i.e., in response to receiving the second signal, that includes the request, and the other signal from the lock interface), and deliver current to the current regulator wherein the lock body is configured to unlock according the stabilized current from the current regulator (i.e., causes electric current to flow through the at least one electronic lock). The electronic lock includes the communication module (i.e., from the lock interface).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Hairong in the system of Grady in view of Dade, and further in view of Heppe since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in order to provide a lock that is high in safety and has a low failure rate (See Para. 6 of Hairong).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Grady in view of Dade as applied to claim 7, and further in view of Hairong.
In regard to claim 11, Grady does not teach, however, Dade teaches the electronic lock being one of a plurality of electronic locks; determining which of a plurality of electronic locks to unlock, based on input received from the lock interface; and the circuit determining which of the plurality of locks to unlock (i.e., a signal to unlock) (Figs. 1, 2a-b; Paras. 69, 141-142; Paras. 278-280 and 286-288) (Apparatus 10 has multiple lockers which have multiple lockable storage spaces 22 – wherein the unique collection code to input into the local user interface to permit access to the allocated one or more compartments of the at least one of the plurality of lockable storage spaces). It would have been obvious to modify Grady with the teachings of Dade for the reasons discussed above in claim 7.
Grady in view of Dade does not explicitly disclose or teach, however, Hairong teaches the electronic lock including a circuit that includes at a signal input port that is communicatively connected to at least one signal output port of the lock interface (Fig. 1; Paras. 6-12, 22) (Figure 1 discloses a circuit of an electronic lock. The lock includes a communication module 1 that is configured to wirelessly receive an external control signal (i.e., a signal input port) and the processor 2 outputs the control signal (i.e., communicatively connected to at least one signal output of the lock interface) to the switch 3.)
Grady in view of Dade does not explicitly disclose or teach, however, Hairong teaches an electronic switch, that in response to a signal to unlock, causes electric current to flow through the at least one electronic lock (Fig. 1; Paras. 6-12, 22) (Switch 3 (i.e., an electronic switch) is configured to introduce an external current, according to the signal (i.e., that in response to a signal to unlock), and deliver current to the current regulator wherein the lock body is configured to unlock according the stabilized current from the current regulator (i.e., causes electric current to flow through the at least one electronic lock).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Hairong in the system of Grady in view of Dade since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in order to provide a lock that is high in safety and has a low failure rate (See Para. 6 of Hairong).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Grady in view of Dade, as applied to claim 7, and further in view of U.S. Patent Application Publication No. 2007/0008663 to Nakashima et al. (hereinafter “Nakashima”). 
In regard to claim 17, Grady in view of Dade, does not explicitly disclose or teach, however, Nakashima teaches the system further comprising a voltage converter that converts voltage from a power source to a different voltage (Abst.: Paras. 2 and 16) (A voltage conversion circuit is provided for efficiently converting the voltage of a DC power source (i.e., from a power source) into a lower voltage (i.e., into a different voltage) in accordance with load currents of voltage converters. An electronic apparatus includes: a DC power source for supplying a first DC supply voltage; a first DC voltage converter (i.e., a voltage converter) for converting the first DC supply voltage into a second DC supply voltage which is lower than the first DC supply voltage). The application is for personal computers (PCs) (i.e., the processor), where there are needs for an improvement in the power supply efficiency for longer battery run time.) Examiner notes that there is no nexus between the claimed voltage converter and any of the other elements of claim 7.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Nakashima in the system of Grady in view of Dade, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in order to efficiently converting the voltage of a DC power source into a lower voltage in accordance with load currents of voltage converters (See Para., 17 of Nakashima).
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Grady in view of Dade, and further in view of Nakashima, as applied to claim 17, and further in view of Circuits Today, 6 to 15V DC to DC converter, dated March 4, 2011 (hereinafter “Circuits Today”). 
In regard to claim 18, as discussed above in regard to claim 17, Nakashima discloses the power source and the voltage converter. Grady in view of Dade, and further in view of Nakashima does not explicitly disclose or teach, however, Circuits Today teaches the system further comprising a capacitive filter filtering a signal from the power source to the voltage converter (Pages 1-2) (Page 2 discloses Capacitor C4 is the input filter (i.e., a capacitive filter; from the power source) to the voltage converter LM 2585 (i.e., filtering a signal from the power source to the voltage converter).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Circuits Today in the system of Grady in view of Dade and further in view of Nakashima since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in order to reduce noise from the signals.
In regard to claim 19, as discussed above in regard to claim 17, Nakashima discloses the voltage converter and the processor (i.e., the PC). Grady  in view of Dade, and further in view of Nakashima does not explicitly disclose or teach, however, Circuits Today teaches the system further comprising a capacitive filter filtering a signal from voltage converter to the processor (Pages 1-2) (Page 2 discloses Capacitor C4 is the input filter to the voltage converter LM 2585 (i.e., the voltage converter); and while Capacitor C1 is the filter (i.e., capacitive filter filtering a signal) for output (i.e., from the voltage converter) to the output (i.e., to the processor)

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Circuits Today in the system of Grady in view of Dade and further in view of Nakashima since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in order to reduce noise from the signals.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Grady in view of Dade, and further in view of Hairong as applied to claim 11, and even further in view of U.S. Patent Application Publication No. 2012/0326456 to Picard et al. (hereinafter “Picard”). 
In Regard to claim 20, as discussed above in regard to claim 11, Hairong teaches the electronic switch. Grady discloses unlocking the electronic lock causing the door to open (Para. 19).
Grady in view of Dade and further in view of Hairong does not explicitly disclose or teach, however, Picard teaches the system further comprising a solenoid that is communicatively coupled to the electronic switch, wherein when the electronic switch is activated a current flows to a solenoid, which causing the door to open (Abst.; Paras. 51, 53 66) (Printed circuit boards (PCBs) having various electronic circuitry are secured inside a housing that encases an access-control device, particularly a lock, for a door; wherein the sensors attached to the PCB include electrical switches.  The actuator 60 (which may be a solenoid) may be electrically powered by the PCB (i.e., a solenoid that is communicatively coupled to the electronic switch); or as an alternative, the actuator may be directly assembled to the PCB. Accordingly, the various embodiments of the invention provide for the easy and efficient conversion of a conventional mortise lock into an electrified mortise lock having electronic capabilities, particularly, digital monitoring and electronic actuation inside the locking device itself. In one or more embodiments, the electrified mortise lock of the invention includes one or more PCBs configured to carry wiring from one portion of the mortise lock to another portion of the lock for the electrical connection of a variety of components residing on the PCB to provide the lock with hall effect and/or reed sensing, solenoid actuation for electrified locking and/or unlocking the mortise lock (i.e., wherein when the switch is activated, a current flows to a solenoid, which causing lock to unlock) minimal mechanical modifications, embedded magnets, on-board processing and/or communications linked to a centralized lock control system, and the like.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Picard in the system of Grady in view of Dade and further in view of since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable for the electronic system of Grady in view of Dade, and further in view of Hairong (See Para. 69 of Picard). 


Allowable Subject Matter
Claims 9 -10, 13, 27-31 are allowed over the prior art. 

Prior Art
The following is prior art, made of record and not relied upon, is considered pertinent to Applicant’s disclosure:
U.S. Patent Application Publication No. 2015/0199857 to Mackin et al. (hereinafter “Mackin”). Mackin discloses a lock (e.g., suitable for locking doors), wherein a remote server performs a validation process to validate the user identifier and the device identifier. If the validation process reveals that the combination of user device and box identifier is considered invalid, then the server responds by transmitting a code message containing an error code to the user device. The error code can comprise information indicating a reason or reasons why access is not permitted.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rupangini Singh whose telephone number is (571)270-0192.  The examiner can normally be reached on Monday - Friday 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUPANGINI SINGH/Primary Examiner, Art Unit 3628